The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 3-5, 7, 8, 14-28, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the input of each one of the receiver elements is coupled to a respective one of the antennas and  a local oscillator  configured to generate a local oscillator signal, wherein each one of the receiver elements comprises a mixer configured to mix a signal received at the mixer with the local oscillator signal or a signal based on the local oscillator signal. .
With regards to claim 9-13, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on each one of the second amplifiers comprises a transistor comprising a drain coupled to the combining node, a gate, and a source coupled to the respective one of the transmission lines.
With regards to claims 29, 50 and 51 the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the load comprises at least one of an inductor, a choke, or a resonator.
With regards to claims 30-32, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a first one of the first amplifiers is integrated on a first chip; a second one of the first amplifiers is integrated on a second chip; first and second ones of the second amplifiers are integrated on the second chip; and a first one of the transmission lines is coupled between the output of the first one of the first amplifiers and the input of the first one of the second amplifiers, wherein at least a portion of the first one of the transmission lines is external to both the first and second chips.

With regards to claims 37-41 and  43-45, the prior art of record does not disclose or fairly teach the method steps with emphasis on  the second amplified signals comprise currents, and combining the second amplified signals comprises combining the currents into a combined current and conducting the combined current through a load to generate the combined signal.
With regards to claims 46 and 52, the prior art of record does not disclose or fairly teach the method steps with emphasis on   the first amplified signals comprise currents; and driving the transmission lines with the first amplified signals comprises conducting each one of the currents through a respective one of the transmission lines.
 With regards to claims 47-49, the prior art of record does not disclose or fairly teach the method steps with emphasis on amplifying the first amplified signals from the transmission lines comprises amplifying the first amplified signals from the transmission lines using common gate amplifiers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 5, 2021

/K.E.G/Examiner, Art Unit 2843     

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843